ORDER

PER CURIAM
Devion Russell (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief. On appeal, Movant claims the motion court erred by denying his post-conviction motion without an evidentiary hearing because he pleaded facts unrefuted by the record that his plea counsel was ineffective for pressuring him to plead guilty. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).